DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to examination of sample data with microlens adapter for mobile devices.
With regards to claim 1, Akavia (US 2017/0300598) discloses a method: instructing a manufacturing apparatus to fabricate a product (paragraph 137).
Hsu (US 2017/0330321) discloses the product is an adapter body such that the body (paragraph 70) is configured to house a microlens and include an aperture positioned between the microlens and a surface of the body (paragraph 72), wherein the surface is configured to hold a mobile device in a position such that a lens in the mobile device is aligned with the aperture (paragraph 70).
Chau (US 2010/0182607) discloses a sample chamber containing a microbead solution for analyzing sample data (paragraph 38).
The prior art, either singularly or in combination, does not disclose the limitation “…instructing the manufacturing apparatus to fabricate an object platform configured to hold a sample chamber containing a microbead solution at a focal plane of the microlens, wherein the object platform further includes a light source configured to illuminate the microbead solution” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
Also peruse pages 5-7 of Applicant’s remarks wherein Applicant asserts the prior art teachings do not disclose the aforementioned limitation utilized in combination with all of the other limitations of claim 1.
With regards to claim 6, Akavia (US 2017/0300598) discloses a computer usable program product comprising one or more computer-readable storage devices (paragraph 117), and program instructions stored on at least one of the one or more storage devices (paragraph 117), the stored program instructions comprising: program instructions to cause a manufacturing apparatus to fabricate a product (paragraph 137).
Hsu (US 2017/0330321) discloses the product is an adapter body such that the body (paragraph 70) is configured to house a microlens and include an aperture positioned between the microlens and a surface of the body (paragraph 72), wherein the surface is configured to hold a mobile device in a position such that a lens in the mobile device is aligned with the aperture (paragraph 70).
Chau (US 2010/0182607) discloses a sample chamber containing a microbead solution for analyzing sample data (paragraph 38).
The prior art, either singularly or in combination, does not disclose the limitation “…program instructions to instruct the manufacturing apparatus to fabricate an object platform configured to hold a sample chamber containing a microbead solution at a focal plane of the microlens, wherein the object platform further includes a light source configured to illuminate the microbead solution” of claim 6.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 6. 
Also peruse pages 5-7 of Applicant’s remarks wherein Applicant asserts the prior art teachings do not disclose the aforementioned limitation utilized in combination with all of the other limitations of claim 1 since claim 6 is analyzed in a similar manner as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488